Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered February 9, 2001, in an action for medical malpractice, insofar as appealed from, awarding plaintiff wife $500,000 against defendant-appellant surgeon for pain and suffering, and awarding plaintiff husband $100,000 against appellant for loss of consortium, both awards with interest, costs and disbursements, and bringing up for review an order, same court and Justice, entered on or about March 1, 2001, which denied appellant’s motion to set aside the verdict, unanimously affirmed, without costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
*343The verdict is sufficiently and fairly supported by evidence that for almost five years after appellant performed surgery to remove an irregularity in plaintiff’s left breast, she suffered a debilitating “sticking pain” in that breast because of his negligent failure to remove a surgical wire (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). Plaintiffs presurgery medical records indicating complaints of general breast pain were properly excluded as irrelevant to her specific complaint of a “sticking pain” in her left breast that began after the surgery performed by appellant. The jury’s awards do not deviate materially from what is reasonable compensation under the circumstances (cf. Genco v Millard Fillmore Suburban Hosp. [appeal no. 2], 275 AD2d 920 [2000]). Concur — Mazzarelli, J.P., Sullivan, Lerner, Friedman and Gonzalez, JJ.